[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, Arthur O. Klein appearing pro se, seeks monetary damages for an alleged breach by the defendant, Dan A. Willocks, of a written agreement to purchase certain real property owned by the plaintiff in Montego Bay, Jamaica, West Indies. The pleadings and procedural status of this case are somewhat obscure, but the file seems to indicate that the defendant filed a request to revise the original complaint, which was granted in part. The plaintiff then filed an amended complaint, and the defendant in turn filed a second request to revise. The plaintiff filed a timely objection thereto which has never been heard and determined.
Before the court at this time is plaintiff's motion #120 entitled "Plaintiff's Renewed Opposition To Motion For Failure To Plead And Request For A Hearing — Regarding Other Pending Matters."
Plaintiff's objection dated June 21, 1991 to the second request to revise dated June 18, 1991, has not yet been judicially determined. On September 21, 1991, the defendant filed a motion for default for the alleged failure of the plaintiff to plead, and plaintiff objected thereto. The propriety of plaintiff's objections to defendant's second request to revise, and his objection to the defendant's motion for default for failure to plead should be reclaimed for the short calendar and the case should proceed accordingly. However, because of the presence of these still undecided motions, plaintiffs motion opposing the entry of a default against him is granted.
So Ordered.
Dated at Bridgeport, Connecticut, this 27th day of October, 1992. CT Page 9708
William B. Lewis, Judge